Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 08/04/21. Claims 21-47 are currently pending in the application, with claims 1-20 having being cancelled.  Accordingly, claims 21-47 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  The examiner further acknowledges that while claims 1-20 were erroneously examined, the prior art references are still relevant with respect to claims 21-47 as the same subject matter is taught in claims 21-47.  Consequently, claims 21-47 filed on 8/4/21 are being examined on the merits. 

Terminal Disclaimer

	       The terminal disclaimer filed on 08/04/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent application 10,722,488 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Consequently, the Obviousness Double Patenting (ODP) rejection of claims 1-20 over claims 1-11, 13, and 19-21 over U.S. Patent 10,722,488 is hereby withdrawn.   

Applicant’s argument with to the 112, second paragraph rejection has been fully considered.  Given that applicant has cancelled claims 2-3, 6-15, and 17-19, the 112, second paragraph rejection over claims 2-3, 6-15, and 17-19 is hereby withdrawn.  
 	
Applicant’s arguments with respect to the 103(a) rejections over Graeber et al. in view of Borish and in further view of Ansara et al. have been fully considered.  Applicant argues that Graeber does not teach or suggest any additional ingredients nor does it suggest the use of BPO alone in a composition.  Additionally, Applicant argues that Graeber does not provide any motivation to treat acne with any other fixed-dose combination or motivation to remove adapalene as an active ingredient.  Moreover, applicant argues that BPO is the intended active ingredient and that the Office’s focus on adapalene and another anti-microbial is not relevant.  Such arguments are however not found persuasive as the examiner contends that the combination of Graeber in view of Borish does indeed render obvious applicant’s invention.  The examiner contends that Graeber teaches the use of a combination of adapalene and BPO in various concentration amounts to treat acne vulgaris (see paragraphs 0016-0019 and 0043-0053).  Additionally, Graeber teaches that BPO is known in the art as an anti-microbial agent that was found to be more effective than topical antibiotics and found to cause decrease in the incidence of epidermal bacterial resistance (see paragraph 0041).  
Graeber does not teach addition of a second composition comprising glycereth-18-ethylhexanoate in an acceptable medium.  Borish was therefore provided to demonstrate that glycereth-18-ethylhexanoate, an anti-microbial ester, can be prima facie case of obviousness is established.  Since Borish teaches glycereth-18-hexanoate as an anti-microbial agent, and given that Graeber teaches addition of adapalene and BPO, an anti-microbial agent, into the composition of Graeber, one skilled in the art who desires to enhance anti-microbial protection would have found it obvious to add the composition of Borish and would have expected reasonable success.

	Applicant’s arguments with respect to the Affidavit by George P. Majewski, the examiner contends that while applicant alluded to long-felt need in the art, the examiner contends that such results are not unexpected but rather obvious.  Given that Graeber teaches the use of antimicrobials along with adapalene for treating acne, and given that Borish teaches the use of glycereth-18-hexanoate for providing antimicrobial protection, one skilled in the art would have found it obvious to add the composition of Borish to the composition of Graeber if the desire is to enhance anti-microbial effects.  Regardless if the prior art would not have been apprised of the enhanced solubility effect of Glycereth-18-hexanoate on BPO, one skilled in the art who followed the teachings of the prior art references would have indeed found that BPO solubility is enhanced as a result of the combination.  Consequently, the examiner maintains that the Affidavit provided by George P. Majewski is neither unexpected nor unobvious.  Moreover, similar to the instant invention, Graeber also demonstrated low skin irritation with its composition further supporting the notion that the prior art references’ suggestion would have resulted in reasonable success.  Consequently, the examiner maintains that Graeber in view of Borish does indeed render obvious applicant’s invention. 


For the foregoing reasons, the rejections of record are withdrawn.  However, a following modified 103 (a) second action Non-Final rejection is being made.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 26-31, 36-41, and 46-47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Graeber et al. (U.S. 2010/0029762, previously cited) in view of Borish, E.T. (U.S. 2007/0207104, previously cited) and in further view of view of Ansara et al. (U.S. 2003/0068287 A1, previously cited).

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Graeber et al. teach a regimen for long-term treatment of acne vulgaris comprising topically applying onto the affected skin area of a subject a topical medicament containing adapalene and benzoyl peroxide into a pharmaceutically acceptable medium therefor (see abstract and paragraphs 0016-0019).  Additionally, Graeber et al. teach that benzoyl peroxide (BPO) is an effective anti-microbial agent, is more effective than topical antibiotics and thus Graeber teaches that the use of a combination with anti-microbial agent is expected to decrease the incidence of epidermal bacterial resistance relative to the antibiotic (see paragraph 0041).  Additionally, Graeber et al. teach that the BPO can be provided in an amount of 0.0001 to 20% BPO and Adapalene can be provided in an amount of 0.001% to 20% and (paragraphs 0043 and 0050-0053). Furthermore, the composition of Graeber et al. can be formulated as a gel in a pharmaceutically acceptable medium (i.e. excipient; (see abstract and paragraphs 0016-0019). 
                                                                                	
	Graeber et al. do not specifically teach that the composition contains an effective amount of glycereth-18-ethylhexanoate.  Additionally, Graeber et al. do not specifically teach that the solubility, efficacy, and compliance are increased or teach reduction of various skin problems.  Further, Graeber et al. do not teach that the composition is provided as a dual chamber package component.


Borish teaches the use of antimicrobial esters that are water soluble and can be used in formulations such as cosmetics and personal care products (see abstract).  Borish further teaches that said antimicrobial ester can be used in a variety of ways in personal care products including as a preservative, to formulate emulsions, and to provide anti-microbial protection (see paragraphs 0008-0011)  Additionally, Borish teaches that G-18-O have the advantage of being water soluble and totally non-irritating  and include glycereth-18-ethylhexanoate (see paragraph 0006-0013 and 0016-0017).  Importantly, Borish teaches that glycereth-18-hexanoate possessed anti-microbial activity and further teach that glycereth-18-hexanoate would be able to work against a wide range of microorganisms, work faster, and at lower concentrations when present in personal care products and can be present in an amount of 0.01% to about 10% (see paragraphs 0023-0026 and 0041-0042).    



Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to combine the glycereth-18-hexanoate of Borish with the composition of Graeber since Borish teaches that glycereth-18-hexanoate in a water soluble antimicrobial that is effective against a wide range of microorganisms and in view of Graeber who teaches that the combination of Adapalene with an antimicrobial agent can help to reduce antibacterial resistance.  Additionally, one of ordinary skill in the art at the time of the invention would have found it obvious to formulate the composition of Graeber and Borish in dual package compartment to apply either sequentially or simultaneously since Ansara et al. teach that such packaging can be made for optimal improvement delivery of said product.  Given the teachings of Graeber, Borish, and Ansara, one of ordinary skill would have been motivated to combine the composition of Graeber and that of Borish with the reasonable expectation of providing a topical 

Claims 22-25, 32-35, and 42-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Graeber et al. (U.S. 2010/0029762, previously cited) in view of Borish, E.T. (U.S. 2007/0207104, previously cited) and in further view of view of Ansara et al. (U.S. 2003/0068287 A1, previously cited) as applied to claims 21, 26-31, 36-41, and 46-47 and in view of Hall et al. (5,545,407, cited by applicant and filed on an IDS 1449) and Skrovankova et al. (Int. J. Mol. Sci., Published online 2015, Vol. 16, No. 10, pgs. 24673-24706, cited by applicant and filed on an IDS 1449).

The Graeber, Borish, and Ansara references are as discussed above and are incorporated by reference herein. However, Graeber et al. do not specifically teach that the composition contains a specific antioxidant, Vaccinium Angustifolium or teach addition of tocopherol.  Moreover, Graeber et al. do not teach the specific pharmaceutically acceptable carrier added to the composition.  

Hall et al. teach compositions for treating acne and other skin lesions employing benzoyl peroxide and a compound for reducing the skin irritation associated therewith, and a topical carrier (see abstract).  Additionally, Hall et al. teach that it was surprisingly found that the present invention is highly efficacious and non-irritating to the skin as another compound is added to benzoyl peroxide (BPO) and include tocopherol (see col. inter alia anti-acne agents, anti-microbial agents, or antioxidants (see col. 9, lines 45-67).  

Skrovankova et al. teach that various bioactive compounds and antioxidants are present in different type of berries (see abstract).  Specifically, Skrovankova et al. teach that blueberries belong to the genus Vaccinium including Vaccinium angustifolium (see pg. 24684, Section 5).  Skrovankova et al. further teach that said blueberries contain various bioactive substances including ascorbic acid and high antioxidant levels (pg. 24684 and pg. 24687).  

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to add Vaccinium angustifolium and the composition of Hall since Hall teaches BPO and tocopherol in combination and further teach addition of anti-microbial agents and in view of Skrovankova who teaches that Vaccinium Angustifolium is high in antioxidant and thus helpful in treating acne.  Given the teachings of Graeber, Borish, Ansara, Hall, and Skrovankova, one of ordinary skill would have been motivated to 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Primary Examiner, Art Unit 1627                                                                                                                                                                                      
11/03/2021